TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00236-CR


Paul Lafayett Kirksey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT

NO. 6072, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

The clerk's fee has not been paid and the clerk's record has not been filed. 
See Tex. R. App. P. 35.3(a).  The Court notified appellant's attorney of record that the appeal would
be dismissed if the clerk's record was not paid for by July 20, 2009.  No payment has been made,
and counsel has informed the Court that appellant does not intend to pursue the appeal.  The appeal
is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).

 


				__________________________________________
				Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed:   August 6, 2009
 
Do Not Publish